AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              FILED
                                                                                                               JAN 2 4 2020
                                    UNITED STATES DISTRICT Co
                                                                                                         CLERK US DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHERN DIST.       CALIFORNIA
                                                                                                      BY                      DEPUTY
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CA E
                                                                      (For Revocation of Probation o~ Supervised Release)
                               V.                                     (For Offenses Committed On or After November 1, 1987)
               JACKIE BABY HARRELL (I)
                                                                        Case Number:        3: 14-CR-03233-WQH

                                                                     Amrutha N. Jindal
                                                                     Defendant's Attorney
REGISTRATION NO.               48478-298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Natnre of Violation

                                  nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     January 2 l , 2020


                                                                     HON.      ILLIAM Q. HAY
                                                                     UNITED STATES DI                 RICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JACKIE BABY HARRELL (I)                                                  Judgment - Page 2 of2
CASE NUMBER:              3: 14-CR-03233-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months consecutive to case 18crl292-WQH




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          I. Residential Drug Abuse Program




D     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      D     at _ _ _ _ _ _ _ _ A.M.                           on
      D     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      D     on or before
      •     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to

at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STA TES MARSHAL




                                                                                               3: 14-CR-03233-WQH
